                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                 DELTA DIVISION

JEFFREY D. MANLEY                                                                 PETITIONER

v.                               Case No. 2:17-cv-00209-KGB

GENE BEASLEY                                                                      RESPONDENT

                                          JUDGMENT

       Pursuant to the Order entered in this matter on this date, the Court dismisses petitioner

Jeffrey D. Manley’s petition without prejudice and denies the requested relief.

       It is so adjudged this 11th day of February, 2020.


                                                     _________________________________
                                                     Kristine G. Baker
                                                     United States District Judge
